Case: 21-30142     Document: 00516381810         Page: 1     Date Filed: 07/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-30142                            July 5, 2022
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk

   NaKisha Jackson,

                                                           Plaintiff—Appellant,

                                       versus

   Kristy Wilson,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:20-CV-1626


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          NaKisha Jackson appeals the district court’s dismissal of her
   complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).              She
   contends that a default judgment should have been entered against the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30142      Document: 00516381810           Page: 2   Date Filed: 07/05/2022




                                     No. 21-30142


   defendant, Kristy Wilson, because Wilson was properly served and failed to
   file an answer within the time provided under Rule 12(a)(1)(A)(i).
          There is no entitlement to a default judgment as a matter of right.
   Lewis v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001). Even if we assume that
   Jackson satisfied the service requirements in this case, there was no abuse of
   discretion on the issue of a default judgment given the district court’s
   determination that Jackson’s factual allegations, even if found true, failed to
   state a claim upon which relief could be granted. See id. at 767-68. While
   Jackson’s appellate brief recounts the facts underlying her claims, she does
   not brief any argument challenging the district court’s legal conclusion that
   she failed to state a claim of malicious prosecution because one of the
   elements of such a claim under Louisiana law is a termination of the disputed
   legal proceeding in the plaintiff’s favor. She likewise fails to brief any
   argument challenging the district court’s determination that Louisiana law
   disallows claims of defamation or perjury based on a witness’s testimony in a
   judicial or quasi-judicial proceeding. Thus, Jackson has failed to show that
   those determinations were erroneous. See Yohey v. Collins, 985 F.2d 222,
   224-25 (5th Cir. 1993) (recognizing that even pro se litigants must brief
   arguments in order to maintain them).
          To the extent that Jackson raises a challenge regarding disqualification
   of a judge under 28 U.S.C. § 455(a), she has not shown that there was an
   abuse of discretion on the issue. See United States v. Mizell, 88 F.3d 288, 299-
   300 (5th Cir. 1996). Nor has she demonstrated any error in the procedure
   employed in the district court. See Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th
   Cir. 1998).
          The district court’s judgment is AFFIRMED, and Jackson’s motion
   to expedite the appeal is DENIED.




                                          2